UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6752



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


WILLIAM KENNETH WHEEDLETON,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CR-89-347, CA-98-3398-5-6)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


William Kenneth Wheedleton, Appellant Pro Se. Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William   Kenneth   Wheedleton   seeks   to   appeal   the   district

court’s order denying his motion filed under 18 U.S.C.A. § 3582

(West 1985 & Supp. 1999) and construed as a 28 U.S.C.A. § 2255

(West Supp. 1999) motion.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.         Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. See United States v. Wheedle-

ton, Nos. CR-89-347; CA-98-3398-5-6 (D.S.C. May 20, 1999).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  DISMISSED




                                  2